    Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 1 of 7 PageID #: 521




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


FINESSE WIRELESS, LLC,
          Plaintiff,
v.
AT&T MOBILITY LLC,                                    Case No. 2:21-CV-00063-JRG
                                                      (LEAD CASE)
CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,                                     Case No. 2:21-CV-00064-JRG
                                                      (MEMBER CASE)
          Defendants,

                                                      JURY TRIAL DEMANDED
NOKIA OF AMERICA CORPORATION,
ERICSSON INC.,
          Intervenors.


                         FIRST AMENDED DOCKET CONTROL ORDER


          Before the Court is the parties’ Joint Motion to Amend the Docket Control Order.

Having considered the Motion, it is the view of the Court that the Motion should be and is

hereby GRANTED. It is therefore ORDERED that the following schedule of deadlines is in

effect until further order of this Court:

      Current            New Deadline       Description
      Deadline

March 21, 2022                -             *Jury Selection — 9:00 a.m. in Marshall, Texas

     February 22,             -             * If a juror questionnaire is to be used, an editable (in
        2022                                Microsoft Word format) questionnaire shall be jointly
                                            submitted to the Deputy Clerk in Charge by this date. 1


1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 2 of 7 PageID #: 522




 February 14,        -        *Pretrial Conference — 9:00 a.m. in Marshall, Texas
    2022                      before Judge Rodney Gilstrap

  February 7,        -        *Notify Court of Agreements Reached During Meet and
     2022                     Confer
                              The parties are ordered to meet and confer on any
                              outstanding objections or motions in limine. The parties
                              shall advise the Court of any agreements reached no later
                              than 1:00 p.m. three (3) business days before the pretrial
                              conference.

  February 7,        -        *File Joint Pretrial Order, Joint Proposed Jury
     2022                     Instructions, Joint Proposed Verdict Form, Responses to
                              Motions in Limine, Updated Exhibit Lists, Updated
                              Witness Lists, and Updated Deposition Designations

  January 31,        -        *File Notice of Request for Daily Transcript or Real
     2022                     Time Reporting.
                              If a daily transcript or real time reporting of court
                              proceedings is requested for trial, the party or parties
                              making said request shall file a notice with the Court.

  January 24,        -        File Motions in Limine
     2022
                              The parties shall limit their motions in limine to issues
                              that if improperly introduced at trial would be so
                              prejudicial that the Court could not alleviate the
                              prejudice by giving appropriate instructions to the jury.

  January 24,        -        Serve Objections to Rebuttal Pretrial Disclosures
     2022

  January 18,        -        Serve Objections to Pretrial Disclosures; and Serve
     2022                     Rebuttal Pretrial Disclosures

January 5, 2022      -        Serve Pretrial Disclosures (Witness List, Deposition
                              Designations, and Exhibit List) by the Party with the
                              Burden of Proof




                                      2
    Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 3 of 7 PageID #: 523




    December 27,            -           *Response to Dispositive Motions (including Daubert
       2021                             Motions). Responses to dispositive motions that were
                                        filed prior to the dispositive motion deadline, including
                                        Daubert Motions, shall be due in accordance with Local
                                        Rule CV-7(e), not to exceed the deadline as set forth in
                                        this Docket Control Order.2 Motions for Summary
                                        Judgment shall comply with Local Rule CV-56.

    December 13,            -           *File Motions to Strike Expert Testimony (including
       2021                             Daubert Motions)
                                        No motion to strike expert testimony (including a
                                        Daubert motion) may be filed after this date without
                                        leave of the Court.

    December 13,            -           *File Dispositive Motions
       2021
                                        No dispositive motion may be filed after this date
                                        without leave of the Court.
                                        Motions shall comply with Local Rule CV-56 and Local
                                        Rule CV-7. Motions to extend page limits will only be
                                        granted in exceptional circumstances. Exceptional
                                        circumstances require more than agreement among the
                                        parties.

    December 10,            -           Deadline to Complete Expert Discovery
       2021

    November 30,            -           Serve Disclosures for Rebuttal Expert Witnesses
       2021

    November 1,             -           Deadline to Complete Fact Discovery and File Motions
       2021                             to Compel Discovery

    November 1,             -           Serve Disclosures for Expert Witnesses by the Party with
       2021                             the Burden of Proof

    November 19,            -           Comply with P.R. 3-7 (Opinion of Counsel Defenses)
       2021



2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.

                                                3
Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 4 of 7 PageID #: 524




  October 29,        -        *Claim Construction Hearing — 9:00 a.m. in Marshall,
     2021                     Texas before Judge Rodney Gilstrap

  October 15,        -        *Comply with P.R. 4-5(d) (Joint Claim Construction
     2021                     Chart)

October 8, 2021      -        *Comply with P.R. 4-5(c) (Reply Claim Construction
                              Brief)

September 27,        -        Comply with P.R. 4-5(b) (Responsive Claim
    2021                      Construction Brief)

 September 1,        -        Comply with P.R. 4-5(a) (Opening Claim Construction
     2021                     Brief) and Submit Technical Tutorials (if any)
                              Good cause must be shown to submit technical tutorials
                              after the deadline to comply with P.R. 4-5(a).

September 17,        -        Deadline to Substantially Complete Document
    2021                      Production and Exchange Privilege Logs
                              Counsel are expected to make good faith efforts to
                              produce all required documents as soon as they are
                              available and not wait until the substantial completion
                              deadline.

August 18, 2021      -        Comply with P.R. 4-4 (Deadline to Complete Claim
                              Construction Discovery)

August 27, 2021      -        File Response to Amended Pleadings

August 13, 2021      -        *File Amended Pleadings
                              It is not necessary to seek leave of Court to amend
                              pleadings prior to this deadline unless the amendment
                              seeks to assert additional patents.

August 6, 2021       -        Comply with P.R. 4-3 (Joint Claim Construction
                              Statement)

 July 16, 2021       -        Comply with P.R. 4-2 (Exchange Preliminary Claim
                              Constructions)




                                      4
    Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 5 of 7 PageID #: 525




    June 25, 2021     July 2, 2021      Comply with P.R. 4-1 (Exchange Proposed Claim
                                        Terms)

    June 23, 2021    June 25, 2021      Comply with Standing Order Regarding Subject Matter
                                        Eligibility Contentions3

    June 23, 2021    June 25, 2021      Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

    June 9, 2021            -           *File Proposed Protective Order and Comply with
                                        Paragraphs 1 & 3 of the Discovery Order (Initial and
                                        Additional Disclosures)
                                        The Proposed Protective Order shall be filed as a
                                        separate motion with the caption indicating whether or
                                        not the proposed order is opposed in any part.

    June 9, 2021            -           *File Proposed Docket Control Order and Proposed
                                        Discovery Order
                                        The Proposed Docket Control Order and Proposed
                                        Discovery Order shall be filed as separate motions with
                                        the caption indicating whether or not the proposed order
                                        is opposed in any part.

    May 19, 2021            -           Join Additional Parties

    April 28, 2021          -           Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause
is not shown merely by indicating that the parties agree that the deadline should be
changed.

                                ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they
have a mutually agreeable mediator for the Court to consider. If the Parties disagree about
whether mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.


3
 http://www.txed.uscourts.govisitesklefaultifilesijudgeFiles/EDTX%20Standing%200rder%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-
YU5P]

                                                5
 Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 6 of 7 PageID #: 526




        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the
Court an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
Plaintiff shall also specify the nature of each theory of infringement, including under which
subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided

                                                 6
  .
 Case 2:21-cv-00063-JRG Document 63 Filed 06/23/21 Page 7 of 7 PageID #: 527




infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
matter eligibility, written description, enablement, or any other basis for invalidity. The
Defendant shall also specify each prior art reference or combination of references upon which
the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
showing of good cause.

     So ORDERED and SIGNED this 23rd day of June, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                 7
